DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 Response to Amendment
The claimed “communication module for communication” of claim 18 remains interpreted under 35 U.S.C. 112(f), see previous office action of 8/24/2021 for detailed information and interpretation.
The amendment to claim 4 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (8/24/2021).  The 35 U.S.C. 112(b) rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments to the independent claims of 10/22/2021.  The closest prior art of record is Abramson et al 
In regards to claims 1, 14 and 18, Abramson et al, taken either individually or in combination with other prior art, fails to teach or render obvious a vehicle system having a remote near-field communication (NFC) device and a vehicle.  The vehicle includes an engine, a cabin, an interior NFC reader located in the cabin, and a controller configured to enter a valet mode and authenticate the remote NFC device for the valet mode when the engine is active and the interior NFC reader communicates with the remote NFC device.  While in the valet mode, the controller is configured for different vehicle settings and information access authorizations, and the vehicle is configured for an operating mode with limited vehicle function capabilities.  And, the authentication of the remote NFC device for the valet mode comprises tapping the remote NFC device to a mobile device of a user when the mobile device is proximate to the vehicle and the vehicle is inactive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662